Wilde, J.
We have decided that actual travel of a witness from another State can be taxed only from the line of this State, in the usual route from his residence to the place of holding the court; Melvin v. Whiting, 13 Pick. 190 ; and there seems to be no good reason for giving a more liberal construction to the Rev. Sts. c. 121, § 36, in regard to the actual travel of a party. As the defendant has not actually travelled more than forty miles within the State, he can be allowed for travel only as if he had not attended the court in person ; viz. eighty miles out and home.